Citation Nr: 0640121	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-16 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical disorder 
with complications to the upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A cervical spine disorder with complications to the upper 
extremities was not manifested during the veteran's military 
service, or for many years thereafter, and the competent 
evidence of record fails to relate such disorder to the 
veteran's military service.  


CONCLUSION OF LAW

A cervical spine disorder with complications to the upper 
extremities was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2002, prior 
to the initial unfavorable AOJ decision issued in January 
2003.  He was further advised of VA's duties to notify and 
assist in July 2004 and April 2006 letters. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the July 2002, 
July 2004, and April 2006 letters advised the veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Additionally, such letters informed him of the evidence 
necessary to substantiate his service connection claim.  
Pertinent to the fourth element, the July 2004 and April 2006 
letters advised the veteran that, if he had any evidence in 
his possession that pertained to his claim to send it to VA.  
Additionally, the April 2006 letter advised the veteran of 
the evidence necessary to establish a disability rating as 
well as an effective date in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, the 
veteran's service medical records and private medical records 
were reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  He has not identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  In this 
regard, the Board notes that the veteran reported treatment 
for an injury to his head and neck during service at Walter 
Reed Hospital and Fort Meyers Army Hospital.  However, in 
June 2006, the National Personnel Records Center indicated 
that clinical records from both facilities had been searched, 
but none pertaining to the veteran were found.  Additionally, 
in July 2006, the veteran reported that he was not an 
inpatient at either facility.  The Board notes that any 
outpatient treatment records would be contained in the 
veteran's service medical records.  Therefore, the Board 
finds that VA has satisfied its duty to assist the veteran in 
attempting to obtain all identified treatment records.  

The Board notes that the veteran has not been provided with a 
VA examination in order to determine whether his claimed 
cervical spine disorder, with complications of the upper 
extremities, is related to his military service.  However, 
the Board finds that such examination is not necessary to 
decide the veteran's claim.  Any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of any injuries, 
complaints, treatment, or diagnoses pertinent to his cervical 
spine, neck, or upper extremities in service, or for many 
years thereafter, there is no competent basis upon which to 
conclude that the veteran's current disability is related to 
service.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's service connection claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

The veteran contends that he was in a truck accident while on 
active duty in which he injured his head and neck.  He claims 
that he currently has cervical disc disease with 
radiculopathy of the upper extremities as a result of such 
injury and, therefore, service connection is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records are negative for any 
injuries, complaints, treatment, or diagnoses pertinent to 
his cervical spine, neck, or upper extremities.  Upon 
clinical evaluation at his January 1975 separation 
examination, the veteran's neck, spine, and other 
musculoskeletal systems were normal.

Post-service medical records reflect diagnoses of 
degenerative changes, cervical disc disease with cervical 
disc compression, and right and left cervical radiculopathy; 
however, the first diagnosis pertinent to the cervical spine 
was dated in August 1988.  

Specifically, a November 1976 physical examination conducted 
at Community Hospital reflects that the veteran's neck was 
normal.  A March 1979 X-ray taken at St. John's Hospital 
revealed a normal cervical spine.  Additionally, an April 
1980 record from St. John's Hospital shows that, upon 
orthopedic examination, the veteran had no deformities.  A 
February 1986 record from St. John's Medical Center shows 
that the veteran was involved in an automobile accident and 
lost consciousness for an indetermined amount of time.  He 
complained of some soreness to the head.  Upon a review of 
his systems, it was noted that the veteran did not 
particularly complain of neck pain at the time.  X-rays of 
the cervical spine were normal.  

In August 1988, private medical records reflect that the 
veteran complained of a stiff neck with numbness in the right 
arm and fingers.  X-rays showed an impression of narrowing of 
the right neural foramina at C3-4 and mild degenerative 
changes at C5-6.  Records from Dr. Carrel show that, in 
November 1999, X-rays of the cervical spine revealed some 
degenerative change at C5-6 with disc space narrowing and 
sclerosis in the apophyseal joints.  An April 2001 treatment 
record shows a diagnosis of cervical disc disease with 
cervical disc compression and left arm pain.  A May 2001 
treatment note shows a diagnosis of left cervical 
radiculopathy.  In June 2001, the veteran underwent a left C5 
selective transforaminal epidural injection for cervical 
radiculopathy.  In August 2001, it was observed that the 
veteran had left upper extremity difficulties related to C5 
root entrapment.  An August 2002 treatment note indicates 
that the veteran had degenerative disc disease at C4-5 and 
C5-6.  The impression indicated right cervical radiculopathy, 
possibly involving the C7 root.  In September 2003, the 
veteran had a diagnosis of cervical disc disease.  A 
September 2004 MRI of the cervical spine revealed an 
impression of prominent 'hard disc' posteriorly and 
posterolaterally to the left at C4-5 with mild to moderate 
central canal stenosis and left sided neural foraminal 
stenosis, mild to moderate broad posterior 'hard disc' at C5-
6, and right posterolateral moderate sized 'hard disc' at C6-
7 with bilateral neural foraminal encroachment.

The Board has first considered whether service connection for 
arthritis of the cervical spine may be granted on a 
presumptive basis.  However, the record fails to show that 
the veteran manifested such disability to a degree of 10 
percent within the one year following his service discharge 
in January 1975.  In this regard, the Board notes that the 
first X-ray evidence of degenerative changes was dated in 
August 1988.  Therefore, presumptive service connection is 
not warranted for arthritis of the cervical spine.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Board finds that service connection for a 
cervical disorder with complications to the upper extremities 
is not warranted on a direct basis.  Specifically, the 
veteran's service medical records are negative for any 
injuries, complaints, treatment, or diagnoses pertinent to 
his cervical spine, neck, or upper extremities.  
Additionally, the medical evidence of record demonstrates 
that the veteran was first diagnosed with a cervical spine 
disorder in August 1988, approximately 13 years after 
separation from service.  The lapse in time between service 
and the first diagnosis also weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Moreover, the evidence of a 
nexus or link between service and the veteran's cervical 
spine disorder with complications to the upper extremities is 
limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Specifically, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, supra.  Absent competent and probative 
evidence of a causal nexus between the veteran's cervical 
spine disorder with complications to the upper extremities 
and service, he is not entitled to service connection on a 
direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for cervical spine disorder with 
complications to the upper extremities.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a cervical disorder with complications 
to the upper extremities is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


